 


109 HR 3541 IH: Promoting Responsible Interrogation Standards Enforcement Act of 2005
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3541 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Mr. Conyers (for himself, Mr. Skelton, Mr. Serrano, Ms. Zoe Lofgren of California, Mr. Meehan, and Ms. Linda T. Sánchez of California) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on International Relations, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To affirm that the United States may not engage in torture or cruel, inhuman, or degrading treatment or punishment, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Promoting Responsible Interrogation Standards Enforcement Act of 2005 or PRISE Act of 2005. 
2.Findings and sense of Congress
(a)FindingsCongress makes the following findings: 
(1)After World War II, the United States and its allies created a new international legal order based on respect for human rights. One of its fundamental tenets was a universal prohibition on torture and ill treatment. 
(2)On June 26, 2003, the International Day in Support of Victims of Torture, President George W. Bush stated, The United States is committed to the world-wide elimination of torture and we are leading this fight by example. I call on all governments to join with the United States and the community of law-abiding nations in prohibiting, investigating, and prosecuting all acts of torture and in undertaking to prevent other cruel and unusual punishment.. 
(3)The United States is a party to the Geneva Conventions, which prohibit torture, cruel treatment, or outrages upon personal dignity, in particular, humiliating and degrading treatment, during armed conflict. 
(4)The United States is a party to 2 treaties that prohibit torture and cruel, inhuman, or degrading treatment or punishment, as follows: 
(A)The International Covenant on Civil and Political Rights, done at New York on December 16, 1966. 
(B)The Convention against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment, done at New York on December 10, 1984. 
(5)The United States filed reservations to the treaties described in subparagraphs (A) and (B) of paragraph (4) stating that the United States considers itself bound to prevent cruel, inhuman or degrading treatment or punishment to the extent that phrase means the cruel, unusual, and inhumane treatment or punishment prohibited by the 5th amendment, 8th amendment, or 14th amendment to the Constitution. 
(6)Army Regulation 190–8 entitled Enemy Prisoners of War, Retained Personnel, Civilian Internees and Other Detainees provides that Inhumane treatment is a serious and punishable violation under international law and the Uniform Code of Military Justice (UCMJ). . . . All prisoners will receive humane treatment without regard to race, nationality, religion, political opinion, sex, or other criteria. The following acts are prohibited: murder, torture, corporal punishment, mutilation, the taking of hostages, sensory deprivation, collective punishments, execution without trial by proper authority, and all cruel and degrading treatment. . . . All persons will be respected as human beings. They will be protected against all acts of violence to include rape, forced prostitution, assault and theft, insults, public curiosity, bodily injury, and reprisals of any kind. . . . This list is not exclusive.. 
(7)The Field Manual on Intelligence Interrogation of the Department of the Army states that acts of violence or intimidation, including physical or mental torture, threats, insults, or exposure to inhumane treatment as a means of or an aid to interrogation are illegal. Such Manual defines infliction of pain through . . . bondage (other than legitimate use of restraints to prevent escape), forcing an individual to stand, sit, or kneel in abnormal positions for prolonged periods of time, food deprivation, and any form of beating as physical torture, defines abnormal sleep deprivation as mental torture, and prohibits the use of such tactics under any circumstances. 
(8)The Field Manual on Intelligence Interrogation of the Department of the Army states that Use of torture and other illegal methods is a poor technique that yields unreliable results, may damage subsequent collection efforts, and can induce the source to say what he thinks the interrogator wants to hear. Revelation of use of torture by U.S. personnel will bring discredit upon the U.S. and its armed forces while undermining domestic and international support for the war effort. It may also place U.S. and allied personnel in enemy hands at a greater risk of abuse by their captors..
(b)Sense of CongressIt is the sense of Congress that the reservation filed by the United States to the Convention against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment (Convention) regarding the obligation under Article 16 of the Convention—
(1)should be interpreted as a substantive definition of the term “cruel, inhuman or degrading treatment or punishment” under Article 16 of the Convention and not as a geographical limitation on the obligations of the United States under Article 16 of the Convention; and
(2)should reflect the original intent of the Senate and preserve the objectives and purposes of the Convention. 
3.Humane treatment of detainees 
(a)Prohibition on torture or cruel, inhuman, or Degrading Treatment or Punishment 
(1)No person in the custody or under the physical control of the United States shall be subject to torture or cruel, inhuman, or degrading treatment or punishment that is prohibited by the Constitution, laws, or treaties of the United States. 
(2)Nothing in this section shall affect the status of any person under the Geneva Conventions or whether any person is entitled to the protections of the Geneva Conventions. 
(b)Rules, regulations, and guidelines 
(1)Not later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall prescribe the rules, regulations, or guidelines necessary to ensure compliance with the prohibition in subsection (a)(1) by the members of the Armed Forces and by any person providing services to the Department of Defense on a contract basis. 
(2)The Secretary shall submit to the congressional defense committees the rules, regulations, or guidelines prescribed under paragraph (1), and any modifications to such rules, regulations, or guidelines— 
(A)not later than 30 days after the effective date of such rules, regulations, guidelines, or modifications; and 
(B)in a manner and form that will protect the national security interests of the United States. 
(c)Report to congress 
(1)The Secretary of Defense shall submit, on a timely basis and not less than twice each year, a report to Congress on the circumstances surrounding any investigation of a possible violation of the prohibition in subsection (a)(1) by a member of the Armed Forces or by a person providing services to the Department of Defense on a contract basis. 
(2)A report required under paragraph (1) shall be submitted in a manner and form that— 
(A)will protect the national security interests of the United States; and 
(B)will not prejudice any prosecution of an individual involved in, or responsible for, a violation of the prohibition in subsection (a)(1). 
(d)DefinitionsIn this section: 
(1)The term cruel, inhuman, or degrading treatment or punishment means the cruel, unusual, and inhumane treatment or punishment prohibited by the 5th amendment, 8th amendment, or 14th amendment to the Constitution. 
(2)The term congressional defense committees means the Committees on Armed Services and the Committees on Appropriations of the Senate and the House of Representatives. 
(3)The term Geneva Conventions means— 
(A)the Convention for the Amelioration of the Condition of the Wounded and Sick in Armed Forces in the Field, done at Geneva August 12, 1949 (6 UST 3114); 
(B)the Convention for the Amelioration of the Condition of the Wounded, Sick, and Shipwrecked Members of Armed Forces at Sea, done at Geneva August 12, 1949 (6 UST 3217); 
(C)the Convention Relative to the Treatment of Prisoners of War, done at Geneva August 12, 1949 (6 UST 3316); and 
(D)the Convention Relative to the Protection of Civilian Persons in Time of War, done at Geneva August 12, 1949 (6 UST 3516). 
(4)The term torture has the meaning given that term in section 2340 of title 18, United States Code. 
4.Adherence by United States to obligations under the Convention against torture and other cruel, inhuman or Degrading Treatment or Punishment 
(a)Limitation on assistance with respect to obtaining information from individualsAn officer or employee of the United States may not provide assistance to the government of a foreign country for the purpose of obtaining information from an individual held in custody by the foreign government if the officer or employee has reason to believe that torture or cruel, inhuman, or degrading treatment or punishment will be utilized to obtain the information. 
(b)Limitation on assistance with respect to transfer of individualsAn officer or employee of the United States may not encourage or otherwise assist the government of a foreign country to transfer, render, expel, return, or extradite an individual to another country if the officer or employee has reason to believe that the individual would be in danger of being subjected to torture in violation of Article 3 of the Convention Against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment. For purposes of the preceding sentence, the term assist includes the provision of personnel, information, equipment, financial assistance, or any other form of assistance. 
 
